Citation Nr: 1048062	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the course of this appeal, the Veteran relocated to 
California and his claims file was transferred to the Los 
Angeles, California, RO.

The Veteran was scheduled for a Travel Board hearing in January 
2008; however, he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received and 
granted, the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2010).  
Accordingly, the Veteran's request for a Board hearing is 
considered withdrawn.

Most recently, in April 2009, the Board remanded this case for 
additional development.  The file has now been returned to the 
Board for further consideration.  However, for the following 
reasons, the Board has determined that another remand is 
necessary and, therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the claims.

At the time of the Board's April 2009 remand, it directed the AMC 
to afford the Veteran a VA examination.  Subsequent to such 
examination, and any other development or response as a result of 
the Board remand, the AMC was directed to readjudicate the claims 
and issue the Veteran and his representative a supplemental 
statement of the case if any claim remained denied.  Review of 
the claims file indicates that the Veteran was afforded a VA 
examination in May 2010.  It does not appear that the AMC 
readjudicated the Veteran's claims subsequent to the May 2010 VA 
examination, as there is no supplemental statement of the case 
currently associated with the claims file.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board notes that review of the Veterans Appeals Control and 
Locator System (VACOLS), i.e., VA's appeals tracking records 
system, indicates that the AMC may have generated a supplemental 
statement of the case in October 2010.  However, such is not 
currently associated with the claims file and the Board cannot be 
certain that the Veteran and his representative were provided 
with a copy of the supplemental statement of the case.  Thus, a 
remand is in order to ensure that due process is followed and the 
Veteran and his representative are provided a copy of the 
supplemental statement of the case and an opportunity to respond.  

As the Veteran is entitled to a supplemental statement of the 
case in accordance with the Board's April 2009 remand directives, 
and the Board finds herein that additional evidentiary 
development is required, the AMC may complete the development 
directed below and issue one supplemental statement of the case.  
In essence, the AMC may cure the above-described Stegall defect 
related to the April 2009 Board remand as well as readjudicate 
the Veteran's claims, considering any additional evidence added 
to the record as a result of the remand herein. 

The Veteran seeks service connection for left and right knee 
disorders.  Specifically, he asserts that he injured his 
bilateral knees during service in 1980 during intense physical 
training, including running on cobblestones.  He asserts that he 
has experienced bilateral knee pain continuously since his 
separation from service.  

The Veteran's service treatment records indicate that he was 
treated on three occasions in 1980 for left knee pain.  No 
diagnosis was rendered during the instances of in-service 
treatment; however, in November 1980, the treatment provider 
questioned whether the Veteran had chondromalacia patella.  
Reports of Medical Examination dated in February 1978 and May 
1988 are silent for diagnosis of a bilateral knee disorder.  
Reports of Medical History dated in February 1978 and May 1988 
are also silent for report of history of joint or bone pain, or 
any bilateral knee disorder.  The Veteran's service treatment 
records indicate that, in November 1986, he declined to undergo 
physical examination at the time of his separation from active 
service.  

There are no private or VA treatment records reflecting treatment 
for a bilateral knee disorder, nor does the Veteran contend that 
he has sought treatment for such.  On VA examination in May 2004, 
the Veteran was diagnosed with left knee degenerative joint 
disease.  On VA examinations in April 2008 and May 2010, no left 
knee disorder was found.  While the VA examiners, in April 2008 
and May 2010, did not diagnose the Veteran with a left knee 
disorder, specifically, degenerative joint disease, it remains 
that the Veteran was diagnosed with such during the appellate 
period, in May 2004.  As no VA examiner has offered a sufficient 
opinion as to the etiology of the Veteran's left knee 
degenerative joint disease, it remains unclear to the Board if 
such is related to service, specifically to include his 1980 
complaints of left knee pain.  Therefore, a remand is necessary 
in order to obtain an opinion regarding the etiology of the 
Veteran's left knee disorder.

As there is no evidence that the Veteran has been diagnosed with 
a right knee disorder during the appellate period, further 
consideration of the Veteran's claimed right knee disorder by a 
VA examiner is not required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA 
examiner other than the examiner who 
conducted the May 2010 VA examination.  The 
examiner must opine as to whether it is as 
least as likely as not (at least a 50 
percent probability) that the Veteran's left 
knee disorder, diagnosed as degenerative 
joint disease in May 2004, is etiologically 
related to his service, to include the left 
knee pain of which he complained in 1980.  
The examiner must also opine as to whether it 
is as least as likely as not (at least a 
50 percent probability) that the Veteran's 
left knee degenerative joint disease 
manifested within one year of separation from 
service and if so, a description of such 
manifestations.

The claims file, to include a copy of this 
remand, should be made available to the 
examiner for review in conjunction with the 
opinion, and the examiner should note such 
review.  In offering any opinion, the examiner 
must consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed left knee disorder, 
and the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

2.  Subsequent to the VA opinion, review the 
opinion to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
corrective procedures must be implemented. 

3.  Then, after ensuring any other necessary 
development has been completed; readjudicate 
the Veteran's claims of entitlement to 
service connection for a left knee disorder 
and a right knee disorder, considering any 
additional evidence added to the record since 
the issuance of the February 2009 
supplemental statement of the case.  If any 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow the Veteran an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


